DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to preliminary amendment filed on August 14, 2019 in which claims 1-15 are presented for examination.

Claim Objections
3.	Claim 9 is objected to because of the following informalities:  
Claim 9, line 4, the extra “f” should be deleted.  Appropriate correction is required.
CLAIM INTERPRETATION
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a dividing module configured to generate…” in claim 1;
“a reference generating module configured to change…” in claim 2;
“said dividing module is configured to determine…” in claim 3;
“the dividing module is configured to …” in claim 4;
“the dividing module is configured …” in claims 5 and 6;

“said reference generating module is configured to determine…” in claim 9
“a reference generating module configured to generate…” in claim 10;
“a module for estimating… is configured to generate…” in claim 12;
“the reference generating module is configured to determine…” in claims 12, 13 and 14
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-6, 9, 10, 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitations:
“a dividing module configured to generate…” ; “a reference generating module configured to change…”; “said dividing module is configured to determine…”; “the dividing module is configured to …” ;“the dividing module is configured …”; “said reference generating module is configured to determine…”;
“a reference generating module configured to generate…”; “a module for estimating… is configured to generate…”; “the reference generating module is configured to determine…”  invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim, there is not structure associated with the driver management unit. Therefore, claims 1-6, 9, 10, 12-14 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Dependent claims 7, 8, 11, and 15 are also rejected due to their dependency.






8.	Claims 9, 12 -14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "said reference generating module" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 12-14 which all dependent on claim 1 recite the limitation "the reference generating module".  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim 1-3, 7, 9, 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US 2016/0016636) in view of Baumgaertner et al.(US 2015/0292934).
 	In regard to claim 1, Thompson discloses a system for controlling the electric motor of a pedal-assisted bicycle comprising said electric motor coupled to a wheel of 
- a pedal-thrust cadence sensor configured to detect a pedal-thrust rate exerted by a cyclist on the pedal-thrust group and configured to generate a signal representative of the detected pedal-thrust rate (see at least [0078]);
 - a pedal-thrust torque sensor configured to detect a torque applied by the cyclist on the pedal-thrust group and configured to generate a signal representative of the torque applied by the cyclist (see at least [0078]); 
- an acceleration or speed sensor} of the bicycle, configured to generate a signal  representative of the acceleration and speed of the bicycle (see at least [0078]); 
- a sensor} for detecting the power of the motor and configured to generate a signal representative of the detected power of the motor (see at least [0078]); 
- a closed-loop controller of the torque applied by the cyclist on the pedal-thrust group, configured to generate a reference motor command signal based on the cyclist’s torque based on the error between a reference cyclist torque and the cyclist effective applied torque detected by said pedal-thrust torque sensor (see at least [0084]);
- a dividing module configured to generate a motor reference command signal based on said reference motor command signal based on the cyclist’s torque, on said reference motor command signal  (see at least [0084]).
 	Thompson does not explicitly disclose:
- a closed-loop controller of the resisting torque of the bicycle, configured to generate a reference motor command signal based on the resisting torque based on the error between a reference resisting torque and an effective resisting torque} determined 
based on the resisting torque, on said effective resisting, and based on a reference dividing parameter;
 	Baumgaertner et al., in the same field of endeavor, discloses the above limitations (see at least [0023]).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Thompson with the disclosure of Baumgaertner et al. because such modification would improve the bicycle functionality.

In regard to claim 2, the combination of Thompson and Baumgaertner et al. discloses a reference generating module configured to change the value of the reference dividing parameter (see Baumgaertner et al. [0023]).

In regard to claim 3, the combination of Thompson and Baumgaertner et al. discloses wherein said dividing module is configured to determine a weight so that the motor reference command signal is obtained by the weighted sum based on said weight of the reference motor command signal based on the cyclist’s torque and of the reference motor command signal based on the resisting torque, said weight being determined on the basis of a predefined relationship between the weight, the effective resisting torque and the reference dividing parameter (see Baumgaertner et al. [0023], [0015]).

 In regard to claim 7, Thompson discloses wherein said closed-loop controller of the torque applied by the cyclist on the pedal-thrust group comprises a filter of the cyclist torque signal supplied by said pedal-thrust torque sensor, configured to generate the output value of the peaks of the cyclist torque signal supplied by said pedal-thrust torque sensor(see [0084]).

 	In regard to claim 9, Thompson discloses wherein said reference generating module is configured to determine said reference cyclist torque, said reference resisting torque and said reference dividing parameter automatically based on said signal representative of the pedal-thrust cadence, and/or based on said signal representative of the pedal-thrust torque, and/or based on said signal representative of the acceleration or speed of the bicycle, and/or based on said signal representative of the motor power (see at least [0078]).

 	In regard to claim 12, Thompson discloses a module for estimating the state of charge of said battery and which is configured to generate a signal representing this estimate, wherein the reference generating module is configured to determine said reference cyclist torque, said reference resisting torque and said reference dividing parameter automatically on the basis of said signal representative of the state of charge of the battery (see at least [0078], [0084]).

 	In regard to claim 15, Thompson discloses an electric motor coupled to a wheel, a pedal-thrust group connected to a wheel, a rechargeable battery capable of exchanging energy with the electric motor, and a control system of the electric motor according to claim 1 (see at least [0073], [0085]).

11.	Claim 10, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US 2016/0016636) in view of Baumgaertner et al.(US 2015/0292934) as applied to claim 1 above and further in view of Morrison (U.S. Patent No. 5,992,553).
 	In regard to claims 10, 11 and 13, the combination of Thompson and Baumgaertner et al. meets the limitations of claim 1 but does not particularly disclose a reference generating module configured to generate said reference cyclist torque, said reference resisting torque and said reference dividing parameter;  wherein said reference generating module is connected to an external device commandable by the cyclist and is configured to generate a cyclist command signal, wherein the reference cyclist torque, the reference resisting torque and the reference dividing parameter are determined by the reference generating module based on said cyclist command signal supplied by the external device; a module for estimating the transmission ratio of a transmission disposed between the pedal-thrust group and said bicycle wheel, wherein the reference generating module is configured to determine said reference cyclist torque, said reference resisting torque  and said reference dividing parameter automatically based on said signal representative of the transmission ratio of said transmission.
(see at least col. 5 line 656-col. 6 line 65); 
wherein said reference generating module is connected to an external device commandable by the cyclist and is configured to generate a cyclist command signal, wherein the reference cyclist torque, the reference resisting torque and the reference dividing parameter are determined by the reference generating module based on said cyclist command signal supplied by the external device(see at least col. 5 line 656-col. 6 line 65); a module for estimating the transmission ratio of a transmission disposed between the pedal-thrust group and said bicycle wheel, wherein the reference generating module is configured to determine said reference cyclist torque, said reference resisting torque  and said reference dividing parameter automatically based on said signal representative of the transmission ratio of said transmission (see at least col. 5 lines 16-34).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Thompson  and Baumgaertner et al with the disclosure of Morrison because such modification would provide a force measurement device, capable of being affixed to the pedal of a bicycle, and including a transmitter for transmitting a signal related to the pedal force exerted on the pedal to a non-rotating location on the bicycle.

14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US 2016/0016636) in view of Baumgaertner et al.(US 2015/0292934) as applied to claim 1 above and further in view of Previdi et al. (WO 2013/124764).
 	In regard to claims 10, 11 and 13, the combination of Thompson and Baumgaertner et al. meets the limitations of claim 1 but does not particularly disclose one or more sensors for detecting biometric parameters of the cyclist, suitable for generating signals representative of the same, wherein the reference generating module is configured to determine said reference cyclist torque, said reference resisting torque and said reference dividing parameter automatically based on said signals representative of the biometric parameters of the cyclist, the system further comprising a closed-loop controller configured to perform a current feedback control of the motor  based on said motor reference command, wherein the motor effective current is supplied by said sensor} for detecting the motor power.
  	Previdi et al. discloses the above limitation (see at least abstract, last 2 paragraph of page 3-page 4 and claim 14).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Thompson  and Baumgaertner et al with the disclosure of Previdi et al. because such modification would provide a pedal assisted bicycle structurally simple in order to minimize the user effort.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references US 2013/0054068, US Patent No. 8,602,142, US .
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661